Citation Nr: 1010098	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a visual disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Specifically, in September 2006, the RO denied 
service connection for a visual disorder.  Also, in December 
2007, the RO granted service connection for irritable bowel 
syndrome (IBS) (10%).  

In August 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.  


FINDINGS OF FACT

1.  A chronic visual disorder was not shown in service or 
until many years thereafter, and the currently-diagnosed 
cataracts and glaucoma are not shown to be associated with 
the Veteran's active duty.  

2.  The service-connected IBS is manifested by severe 
symptoms with alternating diarrhea and constipation and with 
more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  A visual disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  The criteria for a 30 percent rating, but no higher, for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's increased rating claim, the 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that, once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In any event, the record shows that the Veteran has been 
provided with various communications [including the 
notification of the December 2007 rating decision, the April 
2008 statement of the case (SOC), and the multiple subsequent 
supplemental statements of the case (SSOCs)] that contain 
notice of VA's rating communication, his appellate rights, a 
summary of relevant evidence, citations to applicable law 
(diagnostic code), and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of the initial rating claim adjudicated in this 
decision is required.

Furthermore, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) regarding the Veteran's service connection claim 
was furnished in a June 2006 letter.  The Veteran also 
received notice regarding the disability-rating and 
effective-date elements of the claim in the June 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment adequately reported by 
the Veteran, including in-service, and post-service, 
treatment records.  In addition, the Veteran underwent a VA 
examination pertinent to his IBS claim and testified before 
the undersigned Acting VLJ.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
for service connection for a visual disorder.  The Board 
finds, however, that no such examination or opinion is 
required.  As will be discussed in further detail in the 
following decision, the only chronic visual disorders 
diagnosed-cataracts and glaucoma-were first shown almost a 
decade after service.  Further, the file contains no 
competent evidence of an association between these diagnosed 
disorders and the Veteran's service.  Thus, a remand to 
accord the Veteran an opportunity to undergo a VA eye 
examination is not necessary.  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate his appeal, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between him and VA in obtaining such 
evidence.  The Veteran has actively participated in the 
claims process by submitting argument and evidence.  
Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication of this appeal or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of the 
Veteran's appeal.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

II.  Analysis

	A.  Vision

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service treatment records are negative for evidence of a 
visual disorder.  The Veteran's eyes were normal at his 
August 1998 separation examination, and his vision was 
measured as 20/20.  His August 1998 medical history form also 
included no complaints related to his vision or eyes.  

Post-service medical records show that the Veteran was found 
to have decreased visual acuity at a private vision center in 
October 1999.  Glasses were prescribed.  Similarly, clinical 
records from the Mountain Home VAMC in April 2001 show that 
the Veteran wore prescription glasses due to a diagnosis of 
an astigmatism.  He was also found to have poor vision during 
a VA primary care examination in October 2006.  The record of 
that evaluation notes cataracts and glaucoma.  

To the extent that the Veteran has a refractory error (to 
include an astigmatism), the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  Such 
conditions are part of a life-long defect and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990).  Therefore, a 
claim on the basis of refractory error of the eyes must 
necessarily be denied.  

As this discussion illustrates, chronic eye disability 
(characterized as cataracts and glaucoma) was not shown until 
approximately 8 years after the Veteran's discharge from 
active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  

The Board acknowledges the Veteran's contentions that he 
incurred a visual disorder as a result of having been exposed 
to intense heat and fumes during his military service in the 
Persian Gulf.  While the Veteran is competent to report 
symptoms, the matter of the etiology of his currently 
diagnosed eye disorder requires medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the absence of any 
treatment for, or findings of, chronic eye symptomatology in 
the service treatment records, including the August 1998 
service separation examination.  Such is highly probative 
that a chronic eye disability was not shown in service.  

Indeed, post-service medical records do not reflect objective 
findings of a chronic eye disability until approximately 
8 years after the Veteran's discharge from active duty.  
Further, he did not file a claim for service connection for 
an eye disability until April 2006, also approximately 
8 years after his discharge from active duty.  

The Board finds the fact that the Veteran did not require 
chronic eye treatment during service to be more probative 
than his contentions concerning the continuing nature of eye 
complaints.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
1337 (Fed. Cir. 2006) (the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay evidence).  

Moreover, the claims file contains no competent medical 
evidence associating the currently-diagnosed cataracts and 
glaucoma with the Veteran's active duty.  Consequently, the 
Board finds that the medical evidence of record is more 
probative than the contentions as to onset and etiology of 
the Veteran's eye pathology rendered decades after service.  

Thus, based on this evidentiary posture, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for a visual disorder.  The 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

        B.  IBS

Service connection for irritable bowel syndrome was granted 
in the December 2007 rating decision on appeal when an 
initial 10 percent evaluation assigned, effective April 14, 
2006.  The Veteran contends that an increased initial rating 
is warranted as he experiences severe symptomatology 
including both diarrhea and constipation.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

The Veteran's irritable bowel syndrome is currently rated as 
10 percent disabling by analogy to Diagnostic Code 7319, 
pertaining to irritable colon syndrome.  Moderate disability 
due to irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent disability rating, and a 30 percent 
rating is warranted for severe disability manifested by 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, DC 
7319 (2009).  

The Board acknowledges that, at a VA examination in November 
2007, the Veteran reported experiencing moderate right upper 
quadrant intestinal pain and persistent diarrhea but denied 
having constipation, nausea, vomiting, and abdominal 
tenderness.  Similarly, records of treatment from the 
Mountain Home VA Medical Center (VAMC) show sporadic reports 
of chronic diarrhea, loose stools, and abdominal pain.  

Subsequently, however, in a statement accompanying his June 
2008 substantive appeal, the Veteran stated that he needed to 
void his bowels approximately four to five times per day.  He 
specifically stated that he experienced constipation and 
diarrhea.  He also noted that he needed to call for emergency 
medical help in March 2008 due to pain associated with an 
episode of constipation.  In additional statements also dated 
in June 2008, the Veteran's friends and family describe his 
complaints of severe pain and constipation as well as the 
affect of his disability on his employment and daily life. 

Records of outpatient treatment from a private physician in 
October and November 2008 also document the Veteran's 
complaints of diarrhea alternating with constipation, in 
addition to recurrent bloating, cramps, and excessive flatus.  
An external cream for the treatment of hemorrhoid symptoms 
was prescribed in October 2008, and the private physician 
noted that the Veteran had been prescribed three medications 
by the VA without any benefit.  Similar symptoms were 
reported by the Veteran during his August 2009 
videoconference hearing.  

Resolving reasonable doubt in favor of the Veteran, the Board 
concludes that this evidentiary posture supports the grant of 
a 30 percent rating for his IBS.  Of importance to the Board 
are the repeated findings of severe symptoms with alternating 
diarrhea and constipation and with more or less constant 
abdominal distress.  See, e.g., August 2009 hearing 
transcript (T.) at 6.  38 C.F.R. § 4.114, DC 7319.  See also 
report of October 2006 VA outpatient evaluation which 
acknowledges the Veteran's diarrhea-constipation bowel 
pattern.  A higher rating is not warranted under the 
appropriate diagnostic code.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected IBS any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology related to IBS and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  

Lastly, evidence of record does not show that the Veteran's 
service-connected IBS alone renders him unable to work.  
Specifically, although the evidence does establish that the 
Veteran has missed several days of work due to his irritable 
bowel syndrome, he has not contended that he is unable to 
work due to his disability.  In this regard, the Board notes 
that the rating for the Veteran's service-connected IBS has 
been assigned based on application of the schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1.  Thus, any further 
consideration of the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a visual disorder is denied. 

An initial rating of 30 percent, but no higher, for IBS is 
granted, subject to the regulations governing the award of 
monetary benefits  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


